Citation Nr: 0627886	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-33 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
under 38 C.F.R. § 4.30 beyond April 1, 2005, for 
convalescence following December 2004 surgery for a service-
connected left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a sprain of the right foot with history of 
stress fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June to July 1985, and 
from August 1992 to April 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This case was last before the Board in October 2003.  At that 
time, the Board issued decisions regarding the veteran's 
claim for higher ratings for his service-connected left knee 
disability.  The Board remanded the remaining issues of 
entitlement to service connection for a left hand disability; 
entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of a right thumb injury with 
traumatic arthritis; and entitlement to an initial 
compensable rating for residuals of a stress fracture of the 
right foot.  

While the matter was in remand status, in a May 2005 rating 
decision, the RO granted service connection for residuals of 
pain in the left thumb and index finger and assigned an 
initial zero percent rating, effective April 21, 1998.  The 
Board finds that the grant of service connection for this 
disability constitutes a full award of the benefit sought on 
appeal with respect to the claim of service connection for a 
left hand disability.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Because the veteran has not perfected an 
appeal with the downstream elements of the initial rating 
assigned or the effective date, those issues are not in 
appellate status.  

Also in the May 2005 rating decision, the RO increased the 
initial rating for the veterans' right thumb disability to 20 
percent.  The Board notes that this is the maximum schedular 
rating available for disabilities of the thumb.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 (2002) and 
(2005).  Thus, the Board finds that the RO's decision 
constitutes a full award of the benefits sought on appeal 
with respect to that issue.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

Finally, the May 2005 rating decision increased the initial 
rating for the veteran's residuals of a sprain of the right 
foot with history of stress fracture to 10 percent.  Although 
the RO advised the veteran that its actions in this regard 
satisfied his appeal, the United States Court of Appeals for 
Veterans Claims (Court) has held that where a claimant has 
filed a notice of disagreement with an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  AB, 6 Vet. App. at 38.  In 
light of the fact that the veteran has neither limited nor 
withdrawn his appeal, the Board finds that the issue of 
entitlement to an initial rating in excess of 10 percent for 
residuals of a sprain of the right foot with history of 
stress fracture remains in appellate status. 

Also while the matter was in remand status, the veteran filed 
a claim for an extension of a temporary total rating for 
convalescence beyond April 1, 2005, following surgery for his 
service-connected left knee disability.  In a June 2005 
rating decision, the RO denied the claim and the veteran 
perfected an appeal of the RO's decision in October 2005.  

In June 2006, the veteran raised a claim of entitlement to a 
temporary total rating under 38 C.F.R. § 4.30 for 
convalescence following June 2006 surgery for a service-
connected left knee disability.  Since this claim has not as 
yet been adjudicated and inasmuch as it is not inextricably 
intertwined with the issue decided by the Board in this 
decision, it is referred to the RO for initial consideration.

In July 2006, the Board granted the veteran's motion to 
advance his case on the docket due to financial hardship.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to an initial rating in 
excess of 10 percent for residuals of a sprain of the right 
foot with history of stress fracture.  This issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  After April 1, 2005, the veteran has not been shown to 
have postoperative left knee residuals such as an 
incompletely healed surgical wounds, immobilization of a 
joint, or the application of a body cast, nor has he been 
shown to require house confinement or the use of a wheelchair 
or crutches.  

2.  Convalescence following surgical treatment of the left 
knee beyond April 1, 2005, is not otherwise shown.  The 
veteran was determined to be fit for full-time work as of 
March 2005.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating 
under 38 C.F.R. § 4.30 beyond April 1, 2005, for 
convalescence following December 2004 surgery for a service-
connected left knee disability have not been met.  38 
U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify:  Under the VCAA, VA is required to advise a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  As part of 
that notice, VA must inform the claimant of the information 
and evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a January 2005 letter issued prior to the 
initial rating decision on his claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim for a temporary total 
rating under 38 C.F.R. § 4.30, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also advised the veteran to 
identify any additional information that he felt would 
support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board acknowledges that the January 2005 VCAA letter does 
not specifically satisfy the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  In that regard, the Board notes none 
of the Dingess/Hartmann elements are specifically at issue in 
this case.  Thus, any deficiency in the VCAA notification 
amounts to harmless error.  

Duty to Assist:  Under the VCAA, VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In this case, the RO has obtained the veteran's service 
medical records, as well as all available post-service VA and 
private clinical records specifically identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2005).  The veteran was also provided a VA 
medical examination in connection with his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  The 
Board finds that the examination report, together with the 
clinical evidence assembled in the record on appeal, provides 
the necessary medical opinion.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Background

The record shows that in a June 1998 rating decision, the RO 
granted service connection for post-operative residuals of a 
left knee injury.  The RO has assigned a 30 percent rating 
for instability of the left knee under Diagnostic Code 5257, 
as well as a separate 20 percent rating for arthritis and 
limitation of motion of the left knee under Diagnostic Codes 
5010-5260.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); and VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) (holding that a 
veteran with service-connected arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257 so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14).  The veteran is also in 
receipt of an additional 10 percent rating for painful 
surgical scars and neuromas of the left knee.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

On December 29, 2004, the veteran underwent left knee 
surgery.  According to the operative report, the procedures 
performed were an open left vastus medialis advancement, 
arthroscopic lysis of adhesions, and an open suture removal 
of the left superolateral distal femur.  There were no 
complications noted.  

In January 2005, the veteran submitted a request for a 
temporary total rating under 38 C.F.R. § 4.30.  In support of 
his claim, he submitted a copy of post-operative instructions 
he received from his physician noting that he should rest the 
day of surgery, but increase his activity the following day, 
including weight bearing with a brace, as tolerated.  Also 
submitted was a copy of a document entitled "Work Status" 
on which his physician noted "Please allow 6 months for 
convalescence due to surgery on left knee."  It is noted 
that this document is dated approximately two weeks prior to 
the December 29, 2004 surgery.  

In a January 2005 rating decision, the RO granted a three-
month temporary total rating for convalescence from December 
29, 2004, to March 31, 2005.  The RO noted that although the 
veteran's physician had indicated prior to surgery that a 6-
month period of convalescence was needed, no reason was 
noted.  The RO indicated that an extension of the temporary 
total rating would be considered upon receipt of additional 
medical evidence showing that additional convalescence was 
needed.

In March 2005, the veteran requested extension of the 
temporary total rating.  He submitted another "Work Status" 
report on which the physician noted "Please allow 3 more 
months of convalescence leave."  It was further noted that 
the veteran's left knee was not fully rehabilitated and he 
was therefore unable to perform his regular duties.  

Medical records from the veteran's physician show that in 
March 2005, the veteran was seen for a follow-up examination.  
At that time, he complained of pain and indicated that he 
could not wear jeans, as they rubbed over the site of his 
incision, causing a significant amount of pain.  Examination 
showed very sensitive areas around the incision.  There were 
no temperature changes and no significant effusion.  He 
seemed to be tracking fine.  The assessment was status post 
patellar realignment and mild post-operative reflex 
sympathetic dystrophy symptoms.  The physician noted that the 
veteran would be able to return to work as long as he could 
deliver mail on a mounted route.  

The veteran was afforded a VA medical examination in April 
2005, at which he reported that he had most recently 
undergone knee surgery in December 2004.  Since that time, he 
reported that he had been in rehab and had been working part 
time.  Examination showed that the veteran had an antalgic 
limp, limited motion, atrophy of the quadriceps, and a 
painful scar.  The examiner suspected that the veteran was 
developing a neuroma and would require more physical therapy.  
He indicated that the veteran was capable of working full 
time, but would be unable to resume his walking route as a 
postal carrier for six months.  However, the examiner 
indicated that the veteran would be able to drive a delivery 
truck or sort mail full-time.  

In a May 2005 statement, the veteran claimed that in light of 
his lack of seniority, there were no postal positions 
available to him in which he could work at a desk or have a 
mounted route.  Rather, he indicated that "I want to stress 
again that the job that I am qualified to do is deliver mail 
walking from door to door."

In a June 2005 rating decision, the RO denied the veteran's 
claim for an extension of a temporary total rating for 
convalescence beyond April 1, 2005.  In its decision, the RO 
noted that the veteran exhibited significant knee problems, 
but that he did not meet any of the specific conditions 
necessary for an extension of the total rating.  

The veteran appealed the RO's decision, claiming that an 
extension was warranted based on his doctor's statement that 
he required additional convalescence.  In support of his 
appeal, he submitted a July 2005 letter from his physician 
who noted that the veteran had undergone surgery in December 
2004 and was put on 6 months of convalescence.  He noted that 
the veteran had been examined in his office in June 2005, at 
which time he reported pain at the incision site.  He 
indicated that the veteran had been released from 
convalescence and could return to work on a full-time basis 
on July 1, 2005.

At a VA medical examination in September 2005, the veteran 
reported continued pain since December 2004 left knee 
surgery.  The examiner noted that the veteran's symptoms and 
story became more embellished as the examination progressed.  
The examiner indicated that he observed much exaggeration of 
symptoms with moaning and flinching.  The diagnosis was pain 
and sensitivity, most likely arising from neuromas palpated, 
arising from surgery, that exist on the joint surface.

Applicable Law

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).

Extensions for periods of one, two, or three months beyond 
the initial three months may be made under subparagraphs (1), 
(2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval 
may be obtained from the Adjudication Officer for extensions 
of one or more months, up to six months beyond the initial 
six-month period, under subparagraphs (2) or (3) of 38 C.F.R. 
§ 4.30(a).  38 C.F.R. § 4.30(b).

Convalescence is defined as "the stage of recovery following 
an attack of disease, a surgical operation, or an injury."  
Felden v. West, 11 Vet. App. 427, 430 (1998).  Recovery is 
defined as "the act of regaining or returning toward a 
normal or healthy state."  Id.  In other words, the purpose 
of a temporary total rating under the criteria of 38 C.F.R. § 
4.30 is to aid the veteran during the immediate post-surgical 
period when he or she may have incompletely healed wounds or 
may be wheelchair-bound, or when there may be similar 
circumstances indicative of transient incapacitation 
associated with recuperation from the immediate effects of an 
operation.  The Court has determined that the inability to 
return to any employment indicates a need for continuing 
convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291, 296 (1995).

Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that an extension of the temporary 
total rating beyond April 1, 2005, is not warranted.  

Although the record shows that the veteran continued to 
experience knee symptoms and require rehabilitation for his 
knee following his December 2004 surgery, there is simply no 
evidence of severe postoperative residuals.  For example, 
although the veteran reported pain at the incision site, 
there were no findings such as an incompletely healed 
surgical wound.  There is also no evidence of therapeutic 
immobilization of the joint, application of a cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches, regular weight-
bearing being prohibited.  Indeed, the evidence shows that 
the veteran was released for weight bearing as tolerated on 
the day after the December 2004 surgery.  

Similarly, the Board finds that the most probative evidence 
indicates that the veteran did not require convalescence 
beyond April 1, 2005.  The Board has considered the veteran's 
contentions to the effect that his physician recommended six 
months convalescence following the December 2004 surgery.  
However, treatment records from that physician show that in 
March 2005, the physician determined that the veteran was 
able to return to work full-time, albeit not on a walking 
route.  In April 2005, a VA medical examiner reached the same 
conclusion, stating that the veteran was capable of returning 
to work full time as a delivery truck driver or a mail 
sorter.  

In that regard, the Board has considered the veteran's claims 
that he is entitled to an extension of the temporary total 
rating beyond April 1, 2004, because his employer was not 
obligated to accommodate him in a nonwalking route as he was 
not injured on the job.  Be that as it may, the Board notes 
that the medical evidence does not show that the veteran was 
totally disabled from work after April 1, 2005, only that he 
had work restrictions due to his knee.  The Board finds that 
such restriction is not, in and of itself, representative of 
the need for convalescence or analogous to severe 
postoperative residuals warranting a temporary total rating 
beyond April 1, 2005.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an extension of the 
temporary total evaluation beyond April 1, 2005.  A temporary 
total rating based on convalescence is not appropriate simply 
on the basis that the underlying disability continues to by 
symptomatic following the surgery.  The appropriate schedular 
rating is intended to cover this situation.  Again, the 
veteran is in receipt of a 30 percent rating for instability 
of the left knee, a 20 percent rating for arthritis and 
limitation of motion of the left knee, and a 10 percent 
rating for painful surgical scars and neuromas of the left 
knee.  

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
the preponderance of the evidence is against the claim, finds 
that that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an extension of a temporary total rating under 
38 C.F.R. § 4.30 beyond April 1, 2005, for convalescence 
following December 2004 surgery for a service-connected left 
knee disability is denied.  




REMAND

As set forth above in the Introduction, in a May 2005 rating 
decision, the RO increased the initial rating for the 
veteran's right foot disability to 10 percent.  In a June 
2005 letter, the RO advised the veteran of its decision and 
further indicated that its actions constituted a complete 
grant of the benefits sought on appeal.  

However, the Court has held that a rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  AB, 6 Vet. App. at 38.  In 
this case, the veteran has not been assigned the maximum 
schedular rating for his right foot disability and the record 
contains no indication that he has limited or withdrawn his 
appeal.  Thus, the issue of entitlement to an initial rating 
in excess of 10 percent for residuals of a sprain of the 
right foot with history of stress fracture remains in 
appellate status. 

The Board notes, however, that the veteran did not respond to 
the RO's letter erroneously advising him that his appeal had 
been satisfied.  Thus, it is unclear if he wishes to continue 
his appeal with respect to this issue.  Moreover, his 
representative has not yet been afforded the opportunity to 
submit argument on behalf of the veteran with respect to this 
issue.  On remand, the veteran's representative should be 
given an opportunity to submit further argument in support of 
the veteran's claim, should he elect to continue his appeal.  
38 C.F.R. § 20.600 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The 
RO should 
contact 
the 
veteran 
and 
ascertain 
if he 
wishes to 
pursue 
his 
appeal of 
the issue 
of 
entitleme
nt to an 
initial 
rating in 
excess of 
10 
percent 
for 
residuals 
of a 
sprain of 
the right 
foot with 
history 
of stress 
fracture.  

2.  If 
the 
veteran 
elects to 
pursue 
his 
appeal, 
the RO 
should 
contact 
the 
Robert J. 
Dole VA 
Medical 
Center 
and 
request 
treatment 
records 
pertainin
g to the 
veteran 
from 
April 
2005 to 
the 
present.  

3.  The 
veteran 
should be 
scheduled 
for a VA 
medical 
examinati
on to 
determine 
the 
nature 
and 
severity 
of his 
service-
connected 
right 
foot 
disabilit
y.  The 
claims 
folder 
should be 
made 
available 
to the 
examiner 
for 
review in 
conjuncti
on with 
the 
examinati
on of the 
veteran.  
The 
examiner 
should be 
requested 
to 
comment 
on any 
functiona
l 
impairmen
t 
resulting 
from the 
veteran's 
right 
foot 
disabilit
y, 
including 
impairmen
t from 
painful 
motion, 
weakness, 
fatigabil
ity, and 
incoordin
ation.  
The 
examiner 
should 
also be 
requested 
to 
character
ize the 
severity 
of the 
veteran's 
right 
foot 
injury as 
"moderat
e," 
"moderat
ely 
severe," 
or 
"severe.
" 

4.  After 
the 
developme
nt 
requested 
above has 
been 
completed
, the RO 
should 
review 
the 
record.  
If the 
benefit 
sought on 
appeal 
remains 
denied, 
the 
veteran 
and his 
represent
ative 
should be 
furnished 
a 
supplemen
tal 
statement 
of the 
case 
(SSOC) 
and given 
the 
opportuni
ty to 
respond 
thereto.   

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


